949 A.2d 205 (2008)
195 N.J. 179
In the Matter of Bruce E. BALDINGER, an Attorney at Law (Attorney No. XXXXXXXXX).
No. D-141 September Term, 2007
Supreme Court of New Jersey.
June 11, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-310, concluding that BRUCE E. BADINGER of BRIDGEWATER, who was admitted to the bar of this State in 1984, should be reprimanded for violating RPC 1.7(a)(2) (concurrent conflict of interest) and RPC 1.8(a) (engaging in business transaction with client without required safeguards), and good cause appearing;
It is ORDERED that BRUCE E. BADINGER is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee fdr appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.